DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 1-3 over Bridon et al. in view of Kim is withdrawn because the argument for SEQ ID NO 4 of CA GLP-2 RK with unexpected result shown by data in the specification (p38, Table 2) is persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sunhee Lee on 7/20/2022.

The application has been amended as follows: 

1. 	Replace claim 1 as follows:
1. (Currently Amended)  A GLP-2 derivative consists of the amino acid sequence of SEQ ID NO: 4.
2. 	Cancel claims 4 and 9-28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference Kim et al. (US 2014/0377290 A1, cited 6/23/2020) disclosed an imidazo-acetyl-GLP-2 derivative, but Kim et al. did not teach the claimed SEQ ID NO: 4 (CA GLP-2 RK). The other reference Bridon et al. (WO 02/066511 A2, cited 6/23/2020) disclosed a GLP-2 derivative of GLKP-2 RK without modification of the first histidine residue of GLP-2 derivatives. Applicant argument of SEQ ID NO 4 as claimed (CA GLP-2 RK) with unexpected result supported by data in the specification (p38, Table 2) is persuasive to overcome the 103 rejection of Bridon et al. in view of Kim et al. Since the modified imidazo-acetyl histidine is not translated from any nucleic acids in cell culture, the instant claim 16 is not rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
20-July-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615